Exhibit 10.7.1

 

ATLANTIC UNION BANKSHARES CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR DIRECTORS

(As Restated Effective January 1, 2017)

 

 

AMENDMENT

 

 

Atlantic Union Bankshares Corporation (the “Plan Sponsor”) has adopted the
Virginia Bankers Association Model Non-Qualified Deferred Compensation Plan for
Directors (the “Plan”).  Pursuant to paragraph 12.1 of the Plan, the Plan
Sponsor hereby adopts the following administrative amendments to the Plan:

 

1. Effective September 1, 2019, subparagraph 7.4(b) of the Plan is amended to
read as follows: 

 

7.4(b)If periodic installment payments are permitted under the Plan, the amount
of each periodic installment payment shall be the lesser of:

(i)The quotient obtained by dividing (A) the amount of such Participant’s vested
Deferral Account held in the applicable subdivision, determined, in the case of
installment payments made on or after January 1, 2020, as though a lump-sum
payment were being made as of the last Valuation Date of the prior Plan Year by
(B) the number of installment payments then remaining to be made; or

(ii)The amount of such vested Deferral Benefit at such time.

Notwithstanding the forgoing, for installment payments made on or after
September 1, 2019 and before January 1, 2020, the installment payment shall be
equal to the August 1, 2019 payment amount.  

 

 

IN WITNESS WHEREOF, this amendment is hereby adopted on this18 day of October,
2019.

 

 

 

 

/s/ Loreen Lagatta

 

Atlantic Union Bankshares Corporation

 

 

 

By Loreen Lagatta

 

   Its Executive Vice President & Chief HR Officer

 

 



 

